DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the productivity" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised amending the limitation to recite “a productivity” is one way to resolve the indefiniteness issues.
Regarding claim 6, lines 18-19, it is unclear what “charge for” is referring to.  The Applicants are advised amending the limitation to recite “charge for the collection of the waste material depending on…” is one way to resolve the indefiniteness issues.
Claim 10 depends on claim 6.
Claim 11 recites the limitation "the calculation of the mass of carbon contained in the gas obtained in the first step of said process" in lines 8-9; and “the calculation of the mass of carbon contained in a residue of the waste material resulting from the first step of said process” in lines 9-11.  There is insufficient antecedent basis for these limitations in the claim.  The Applicants are advised amending the claim to depend from claim 10, which positively recited the two calculation steps, is one way to resolve the indefiniteness issues.
Claim 12 depends on claim 6.
Claim 13 recites the limitation "mass of carbon" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised amending the limitation to recite “a mass of carbon” is one way to resolve the indefiniteness issues.
Claim 13 recites the limitation "the productivity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised amending the limitation to recite “a productivity” is one way to resolve the indefiniteness issues.
Claim 14 depends on claim 6.
Claim 15 recites the limitation "the weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised amending the limitation to recite “a weight” is one way to resolve the indefiniteness issues.
Claim 16 depends on claim 6.
Regarding claim 17, it is unclear if the charging system of claim 6 is included in the scope of the claim.  The Applicants are advised, amending lines 1-4 to recite “A method for determining a charge for collecting a water material used in a process comprising a first step of obtaining gas from a waste material and a second step of synthesizing a chemical substance from, as a raw material, the gas obtained in the first step in the presence of a catalyst, the method comprising: providing the charging system according to claim 6…” is one way to resolve the indefiniteness issues.
Claim 17 recites the limitation "the productivity" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised amending the limitation to recite “a productivity” is one way to resolve the indefiniteness issues.
Regarding claim 17, line 12, it is unclear what “charging for” is referring to.  The Applicants are advised amending the limitation to recite “charging for the collection of the waste material depending on…” is one way to resolve the indefiniteness issues.
Appropriate corrections are required.

Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Terminal Disclaimer
The terminal disclaimer filed on 09/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,677,769 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797